Name: Commission Implementing Regulation (EU) NoÃ 1174/2012 of 5Ã December 2012 approving a minor amendment to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Abbacchio Romano (PGI))
 Type: Implementing Regulation
 Subject Matter: Europe;  animal product;  regions of EU Member States;  consumption;  marketing;  agricultural structures and production
 Date Published: nan

 11.12.2012 EN Official Journal of the European Union L 337/15 COMMISSION IMPLEMENTING REGULATION (EU) No 1174/2012 of 5 December 2012 approving a minor amendment to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Abbacchio Romano (PGI)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) In accordance with the first subparagraph of Article 9(1) of Regulation (EC) No 510/2006, the Commission has examined Italys application for the approval of an amendment to the specification for the protected geographical indication Abbacchio Romano registered under Commission Regulation (EC) No 507/2009 (2). (2) The purpose of the application is to amend the specification by amending the deadline for affixing the identification mark on the lambs. (3) The Commission has examined the amendment in question and decided that it is justified. Since the amendment is a minor one within the meaning of Article 9 of Regulation (EC) No 510/2006, the Commission may approve it without recourse to the procedure laid down in Articles 5, 6 and 7 of the said Regulation, HAS ADOPTED THIS REGULATION: Article 1 The specification for the protected geographical indication Abbacchio Romano is hereby amended in accordance with Annex I to this Regulation. Article 2 Annex II to this Regulation contains the Single Document setting out the main points of the specification. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 December 2012. For the Commission, On behalf of the President, Dacian CIOLOÃ Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. (2) OJ L 151, 16.6.2009, p. 27. ANNEX I The specification for the protected geographical indication Abbacchio Romano is amended as follows: The amendment consists in extending the deadline for applying the Abbacchio Romano PGI identification mark on the lamb. Consequently it will be applied within 20 days of the birth of the animal instead of 10. ANNEX II AMENDMENT APPLICATION Council Regulation (EC) No 510/2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs Amendment application in accordance with Article 9 ABBACCHIO ROMANO EC No: IT-PGI-0105-0972-23.2.2012 PGI ( X ) PDO ( ) 1. Heading in the specification affected by the amendment  Ã¯   Name of product  Ã¯   Description of product  Ã¯   Geographical area   Proof of origin  Ã¯   Method of production  Ã¯   Link  Ã¯   Labelling  Ã¯   National requirements  Ã¯   Other [to be specified] 2. Type of amendment(s)   Amendment to Single Document or Summary Sheet  Ã¯   Amendment to Specification of registered PDO or PGI for which neither the Single Document nor the Summary has been published  Ã¯   Amendment to Specification that requires no amendment to the published Single Document (Article 9(3) of Regulation (EC) No 510/2006)  Ã¯   Temporary amendment to Specification resulting from imposition of obligatory sanitary or phytosanitary measures by public authorities (Article 9(4) of Regulation (EC) No 510/2006) 3. Amendment(s): Agenda 4.4. Proof of origin: the Abbacchio Romano PGI identification mark must be affixed within 20 days of the birth of the animal, instead of 10 days. This requirement is prompted by the need to avoid infections of the auricle, which have, in some cases, led to carcases being destroyed, causing economic damage to the farmer. This mainly occurs in warm periods. SINGLE DOCUMENT Council Regulation (EC) No 510/2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs ABBACCHIO ROMANO EC No: IT-PGI-0105-0972-23.2.2012 PGI ( X ) PDO ( ) 1. Name Abbacchio Romano 2. Member State or Third Country Italy 3. Description of the agricultural product or foodstuff 3.1. Type of product Class 1.1.  Fresh meat (and offal) 3.2. Description of product to which the name in (1) applies The Abbacchio Romano PGI is exclusively restricted to lambs born, raised and slaughtered in the zone indicated at 4. On release for consumption the meat has the following characteristics: colour: light pink with white fat cover; texture: fine texture; consistency: solid, lightly marbled with fat. Release for consumption can be of the whole carcase or in the following other cuts: whole; half-carcase (obtained by sagittal sectioning); spalla (shoulder); leg; chops; head and pluck (heart, lungs and liver). Carcases must display the following features on slaughter: cold weight, without skin, with head and pluck: 8 kg maximum; colour of flesh: light pink (particular emphasis is put on the internal muscles of the abdominal wall); consistency of muscular masses: solid (absence of serosity); colour of fat: white; consistency of fat: solid (with particular emphasis on the fat mass above the point of attachment of the tail, at 18 20 °C ambient temperature); fat cover: moderate over the external surface of the carcase but not excessive over the kidneys. 3.3. Raw materials (for processed products only) This is the meat and parts of male and female lambs of the most widespread genetic types to be found in the delimited area, i.e. the Sarda, Comisana, Sopravvissana, Massese and Merinizzata Italiana breeds and crosses. The lambs are slaughtered at between 28 and 40 days old, up to 8 kg dead weight. Furthermore, the animals intended for the production of the PGI Abbacchio Romano must be identified within 20 days of birth by a tag or button affixed to the left ear, the front of which shows the identification code of the holding in letters and figures and the back the lambs serial number. 3.4. Feed (for products of animal origin only) The lambs must be fed with their mothers milk (natural suckling). Supplementary grazing on natural foods and wild plants is permitted. The mother ewes graze on the natural and sown pasture and meadow land typical of the production zone (point 4). Dried fodder and concentrates are also permitted, but synthetic substances and genetically modified organisms are not. 3.5. Specific steps in production that must take place in the defined geographical area The lambs must be born, raised and slaughtered in the Region of Lazio. 3.6. Specific rules on slicing, grating, packaging, etc.  3.7. Specific rules concerning labelling The product must be released for consumption bearing the specific logo in order to identify it and guarantee its origin. Marking must be carried out at the abattoir. The meat is displayed for the sale in the cuts described in point 3.2. In addition to the Community graphic symbol and indications and the information required by law, the packaging must carry on the label the following indications in clear and legible print:  the name Abbacchio Romano must appear in clear indelible letters that are significantly larger than and markedly different from all other writing. It must be followed by Indicazione Geografica Protetta and/or IGP,  the logo must be impressed on the carcase surface so that it lies on the outward side of the cuts,  the logo takes the form of a square made up of three coloured lines, green, white and red, interrupted above by a wavy red line linked to a red oval within the square containing a stylised lambs head. The square is interrupted below by the red capital letters IGP. Within the lower part of the square are the words Abbachio in yellow capitals and Romano in red capitals. The name Abbacchio Romano must be in Italian. 4. Concise definition of the geographical area The entire territory of the Region of Lazio. 5. Link with the geographical area 5.1. Specificity of the geographical area The soil and climate characteristics of the entire Region of Lazio provide optimum conditions for rearing sheep without causing stress to the animals. The region has various types of relief, such as limestone mountains, volcanic mountains, hills and alluvial plains, an annual average temperature of 13 °C  16 °C and annual rainfall of at least 650 mm along the coastal strip, 1 000-1 500 mm on the inland plains and up to 1 800-2 000 mm on the Terminillo and in the Simbruini mountain range. The lambs are reared in the free-range and semi-free range and are fed with their mothers milk. The mother ewes graze on the natural and sown pasture and meadow land typical of the production zone (point 4). The lambs and ewes are not subjected to forced feeding, environmental stress or hormonal treatment designed to boost production; traditional mountain grazing in the summer is permitted. 5.2. Specificity of the product The meat is distinguished by its light pink colour and white fat cover; fine texture; solid consistency, lightly marbled with fat. These characteristics have made Abbacchio Romano so well known in the regional gastronomy that it plays a fundamental role in the cooking of Rome and the Region of Lazio and has spawned about a hundred different dishes. 5.3. Causal link between the geographical area and the quality or characteristics of the product (for PDO) or a specific quality, the reputation or other characteristic of the product (for PGI) The Abbacchio Romano has had, since time immemorial, a strong link with the regions countryside, which is proven not only by the importance of sheep raising for the economy and traditions of the Region of Lazio as a whole but also and above all by its long-standing reputation with consumers. The natural and sown pasture land confers distinctive qualities on the milk of the mother ewes that the lambs feed on, the synergy being exceptionally favourable for both the quality and also the uniformity of the characteristics of the meat. The PGI product has such a considerable impact on the regional gastronomy and plays such a fundamental role in the cooking of Rome and the Region of Lazio that it is the basis of approximately a hundred different dishes. At social level, the link between the product and the geographical area is proven by the numerous rural festivals, feasts and shows in the Region of Lazio that are centred on the Abbacchio Romano. It is worth noting that the Roman word abbacchio is used uniformly in the Region of Lazio. As a matter of fact, according to the Chiappino Dictionary of Roman dialect, the term abbacchio refers to a suckling lamb or a lamb that has recently stopped suckling and agnello a lamb of almost one year of age that has been shorn twice already. In Florence both are called agnello (lamb). Roman terms such as sbacchiattura and abbacchiatura (slaughter of such animals) are also used for a number of operations carried out on the abbacchio. Reference to publication of the specification http://www.politicheagricole.it/flex/cm/pages/ServeBLOB.php/L/IT/IDPagina/3335 by going directly to the home page of the Ministry of Agricultural, Food and Forestry Policy (www.politicheagricole.it) and clicking on QualitÃ e sicurezza (in the top right-hand corner of the screen) and then on Disciplinari di Produzione allesame dellUE.